Filed 9/29/21 In re Henry CA1/4

                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR



 In re ROBERT HENRY,                                                   A160596
         on Habeas Corpus.                                             (Solano County Super. Ct.
                                                                       Nos. VC19726 & FCR333123)

                                             I. INTRODUCTION
         Robert Henry, who was convicted of the murder of Andre Johnson in
1986, has filed a habeas petition seeking relief based on newly discovered
evidence (Pen. Code, § 1473, subd. (b)(3)) and false evidence (id.,
subd. (b)(1)).1 His conviction carried a special circumstance finding that the
murder was intentional and committed for financial gain. (§ 190.2,
subd. (a)(1).) Henry was sentenced to life imprisonment without the
possibility of parole (LWOP). This court affirmed the conviction in a 1988
unpublished opinion. (People v. Henry (Sept. 21, 1988, A035447) [nonpub.
opn.].) As we recently outlined in an unpublished opinion affirming the
denial of Henry’s petition for resentencing under section 1170.95: “The
prosecution’s theory at trial was that Henry hired Francis Lee Brewer to kill
Cedric Turner (who Henry believed had participated in a robbery of Henry),
and Brewer instead shot and killed Johnson, believing Johnson to be Turner.



         1   Undesignated statutory references are to the Penal Code.
                                                               1
The prosecution argued Henry was guilty of aiding and abetting the murder
of Johnson on a transferred intent theory.” (People v. Henry (Feb. 26, 2021,
A158921) [nonpub. opn.].)
      In this, the most recent of five habeas petitions Henry has brought
collaterally attacking his conviction, we are presented with eight claims
alleging newly discovered evidence in the form of (1) witness testimony given
at proceedings after Henry’s trial, and (2) a recently enhanced audio
recording of a witness interview. Henry contends the new evidence shows
“that, contrary to the testimony presented at [Henry’s] trial, Brewer was not
the one who shot and killed Johnson but that the murder was committed by
Bernard Oden, and was perpetrated for a reason other than an agreement
with [Henry] to kill Turner.” Henry also argues the new evidence
(contradicting testimony given at his trial) shows the trial testimony was
false. He states: “The false evidence consists of testimony at [Henry’s] trial
that Brewer had done the shooting and that [Henry] had admitted hiring
Brewer to murder Turner but Brewer killed the wrong man.”
      The Attorney General filed an informal response arguing that we
should deny relief summarily on the ground that Henry’s claims are
untimely. We agreed in part but issued an order to show cause directed to
certain portions of the petition. In our order to show cause, we ordered
supplemental briefing on specific issues concerning the timeliness of some of
Henry’s claims, and gave the parties the option to stand on their initial
pleadings in lieu of filing a formal return and traverse. The parties having
filed the requisite supplemental briefs and having elected to stand on their
initial pleadings in lieu of filing a formal return and traverse, we heard
argument on August 10, 2021, and took the cause under submission. The
order to show cause denied relief as to some of Henry’s claims. We now deny
relief as to the remainder of the claims.

                                       2
                              II. BACKGROUND
      To establish the baseline context, we quote from our unpublished
decision filed September 21, 1988 (with appropriate bracketed adjustments)
as follows:
      The conviction at bench grew out of the killing of Andre Johnson who
was shot from a passing car driven by Francis Lee Brewer (Brewer), a hired
killer. The murder took place on Thanksgiving Day, 1985, in the vicinity of
Country Club Crest in northern Vallejo and involved numerous members of
the Henry and Taggart families, including [Henry], [his three brothers Gary
and John Henry and Jeffrey Taggart (Jeffrey); as well as his cousins Jester
Taggart (Jester) and Alex Taggart]. Stated most favorably to respondent as
it must [be] (People v. Johnson (1980) 26 Cal.3d 557, 576; People v. Mosher
(1969) 1 Cal.3d 379, 395, disapproved on other grounds in People v. Ray
(1975) 14 Cal.3d 20, 30–31) the evidence reveals the following scenario.
      At about 3 a.m. on November 28, 1985, Cedric Turner, the intended
victim of the crime [(Turner)], stood at the corner of Gateway and Rounds
Streets in the Country Club Crest area in Vallejo. Wyatt Shellmon came
along in his car and asked Turner if he could get some “base rocks”[2] for him.
After a yes answer, Shellmon picked up Turner and drove him to Sawyer
Street to contact [Henry] who was selling cocaine. Moments later, [Henry]
got into Shellmon’s car. All three were heading towards the end of an
isolated cul-de-sac in a remote area of the city. Shellmon suddenly stopped,
pulled a gun and pointing it at [Henry] said, “Give me everything you have or
I’ll blow your head off.” [Henry] complied by giving up $30 in cash and some
cocaine. Shellmon then ordered [Henry] out of the car and shortly thereafter
dropped off Turner as well.



      2   “Base rock” is a street term for cocaine.
                                          3
         Following the robbery, [Henry], Jeffrey and Jester met at [Henry]’s
house to discuss retaliation against Turner. After hearing [Henry] recount
that Turner had robbed him by putting a gun at his head, they unanimously
decided to shoot (get) Turner.
         For the apparent purpose of carrying out the plan, [Henry] during late
afternoon arranged a meeting with Bernard Oden and the latter’s friend,
Brewer. At the meeting which took place in his house, [Henry] complained
that he had been robbed of $400 at gunpoint and offered two “hubbas” (rock
cocaine) to Brewer to give Turner “a good ass whipping.” Brewer fully
understood the true meaning of [Henry]’s request. Immediately following the
discussion, Brewer went to his girlfriend’s house on Stella Street, picked up a
.22 caliber sawed-off rifle and ammunition, loaded the gun with bullets,
placed it in the blue Plymouth he had stolen earlier and took off to Gateway
Drive, the scene of the shooting.
         Around 6 p.m. that evening, [Henry] and Jester confronted Turner on
Gateway Drive and told him they were going to “take him out” and he “was
gonna die.” The duo then left and returned with Jeffrey, all three carrying
guns. [Henry] came face to face with Turner and repeated his threat that
Turner was going to die. By now a crowd had gathered and Turner retreated
to the driveway of the Morgan residence at Gateway. Jester, with [Henry]
standing close by, urged the crowd to move because “somebody’s going to get
shot.”
         Turner fled inside the house. Andre Johnson was also there and after
listening to Turner’s description of what was going on said: “Come on, we’ll
handle it” and offered to give Turner a ride home. They walked outside
together. As Turner walked over to Johnson’s car and occupied the front
passenger seat, the crowd asked Johnson why he was helping Turner, instead
of letting him fight his own battles. Johnson threatened them back shouting

                                         4
that he and his brother would come back and tear up the place.
Simultaneously Johnson and [Henry] were yelling and pushing each other;
Johnson called [Henry] “wave set” an obvious slur on [Henry]’s permed hair.
      Meanwhile, Brewer and Oden arrived at the scene in the blue
Plymouth and parked in front of Johnson’s car. Brewer got out of the car and
stood on the sidewalk observing the argument between [Henry] and Johnson.
[Henry] walked up to Brewer and pointed out Turner to him by saying:
“That’s the guy.”
      Thereafter, Brewer, with Oden as his passenger sitting in the front
seat, drove down the street, made a U-turn and slowed down or stopped in
the middle of the street next to Johnson’s car. As Jester yelled “watch out,
he’s gonna shoot,” Brewer leaned across Oden and fired numerous shots out
of the passenger window of the car hitting and killing Johnson who was
standing approximately 5 to 10-feet away. The evidence overwhelmingly
demonstrates that at the time of the shooting Johnson was reaching for the
door of his automobile and was facing toward the crowd in the street rather
than the blue car from which the shots were coming.
      After the shooting, Brewer disposed of the murder weapon, wiped the
fingerprints off the blue Plymouth and abandoned the car. Then,
accompanied by Oden, he returned to the crime scene to ascertain if the
victim had been shot. As a next step, Brewer, Oden and Jeffrey went to
[Henry]’s house on Sawyer Street. In the ensuing discussion, Brewer assured
[Henry] that he had taken care of the job and that [Henry] did not have to
worry any more. [Henry] indicated that he was willing to pay but added
since Brewer had killed the wrong man, the original price would be reduced




                                       5
in half from $200 to $100.[3] The fact that the Johnson killing occurred as a
result of an agreement to kill Turner, was further corroborated by [Henry]
himself. The record reflects that after his arrest for the Johnson homicide
[Henry] stated to Detective Bawart: “I hired Lee Brewer to kill Cedric
Turner. He killed the wrong guy. I can’t understand why I’m being charged.”
      The thrust of [Henry]’s defense was that Brewer killed Johnson based
on an independent motive. Under this hypothesis, since Brewer did not
mistakenly or inadvertently shoot Johnson while intending to shoot Turner,
the doctrine of transferred intent could not be applied to convict [Henry]. In
support of this theory a defense criminalist testified that the angles and the
bullet trajectories indicated that Johnson was the intended target and that
he was struck while on the ground or falling towards the ground. The
defense also examined a psychologist who administered an “I.Q.” test to
[Henry]. According to his testimony, [Henry]’s “I.Q.” was at 75 which
constituted borderline mental deficiency.
      Based upon the foregoing evidence, [Henry] was convicted of first
degree murder (Pen. Code, [footnote omitted] § 187) under the theories of



      3 The pertinent part of the record reads as follows: “Q. What happened
the second time you’d been there now after the shooting, what took place? [¶]
A. Just—Lee told—Lee Francis [Brewer] told him, Robert Henry that, uh, he
had tooken care of that. [¶] Q. And what was said to him by Mr. Henry?
[¶] A. He told him that he didn’t have that right now, but he could come back
later and he would give it to him. [¶] Q. Then what happened? [¶] A. Uh,
shortly after that, asked exactly what happened. He said, ‘You don’t have to
worry about him no more.’ [¶] Q. Who asked that? [¶] A. He asked Lee.
[¶] Q. When you say ‘he,’ who are you referring to? [¶] A. Robert Henry. [¶]
Q. Asked him what? [¶] A. Exactly what had happened, and Lee told him,
replied to him, ‘Well, you don’t have to worry about him no more. . . .’ ” [¶]
“Q. And did they discuss the payment? [¶] A. Yes. They indicated that,
because he had hit—shot the wrong man, that he was only going to pay half
of the moneys; instead of paying $200, he was going to be paid only 100.”
(Emphasis added.)
                                        6
aider and abettor and transferred intent. The jury found the special
circumstance allegation of intentional murder for financial gain (§ 190.2,
subd. (a)(1)) and the firearm use allegation (§ 12022, subd. (a)) to be true.
[Henry]’s motion for a new trial and/or to dismiss the special circumstance
finding was denied, and he was sentenced to [LWOP].
      [We end our quotation from People v. Henry, supra, A035447.]
   A. Henry’s Habeas Corpus Petition
      Summarized generally, the petition before us alleges the following new
evidence surfaced in proceedings that followed Henry’s trial: (1) Evidence
that Bernard Oden (the passenger in the car driven by Brewer), rather than
Brewer, shot and killed Johnson. Henry argues this evidence conflicts with
the prosecution’s theory that Henry is guilty on a transferred intent theory
because he hired Brewer to kill Turner. (2) Evidence that, whether Brewer or
Oden was the shooter, each had his own reasons to shoot Johnson, such as
Johnson’s belligerent manner at the scene or his displaying of a gun. Henry
argues this evidence conflicts with the theory that Johnson was shot
pursuant to an agreement between Henry and Brewer to kill Turner.
(3) Evidence that Brewer would not have mistaken Johnson for Turner.
Henry argues this evidence undercuts the prosecution theory that Brewer
shot Johnson by mistake as he attempted to fulfill his agreement with Henry
to shoot Turner.
   B. Henry’s Specific Allegations of Newly Discovered Evidence
      Summarizing the petition somewhat more specifically in order to frame
the issues we will be addressing here, we note that Henry alleges the
following new evidence and further alleges he discovered it in the following
circumstances.
      First, two of Henry’s alleged accomplices—his cousin Jester and the
alleged shooter Brewer—were tried in connection with Johnson’s murder.


                                        7
Jester was tried in 1986 shortly after Henry’s trial, and Brewer’s trial began
near the end of 1987 and concluded in early 1988. Some of the testimony at
those trials differed from the testimony at Henry’s trial.4 In particular,
Henry’s brother Jeffrey (who was given immunity) gave different accounts at
the three trials: (1) Jeffrey testified at Henry’s trial that he was standing on
the street, saw that the shots came from the car driven by Brewer and was
sure the passenger fired them; (2) Jeffrey testified at Jester’s trial that he
was standing on the street and saw that Oden fired the shots; and (3) Jeffrey
testified at Brewer’s trial that he (Jeffrey) was in the car with Brewer and
Oden, and he saw Oden fire the shots. The jury at Brewer’s trial found him
guilty of second degree murder and found he did not personally use a firearm.
      Second, Henry sought federal habeas relief and initially suffered a
denial, but obtained an order on appeal to the Ninth Circuit remanding the
proceeding for an evidentiary hearing. (Henry v. Marshall (9th Cir. 2007)
224 Fed. Appx. 635, 636–637.) On remand, the federal district court referred
the case for an evidentiary hearing before a magistrate judge. (See Henry v.
Marshall (E.D. Cal., May 27, 2010, No. CIV S-94-0916 JKS EFB P) 2010 U.S.
Dist. LEXIS 52192, p. *10.) At that evidentiary hearing in 2009, Brewer
testified that Henry did not hire him, or offer him money or drugs, to kill or


      4 This court previously granted Henry’s request for judicial notice of
certain records from prior and related proceedings, while denying his request
as to other records that were not available to this court (without prejudice to
the ability of the parties to submit, and ask this court to take judicial notice
of, additional relevant records).
       Henry has now submitted a request that this court take judicial notice
of additional materials, specifically partial reporter’s transcripts from
Henry’s and Jester’s trials. We grant that second request to the extent it
pertains to the partial transcripts of Jester’s trial. We deny the second
request as it pertains to partial transcripts of Henry’s trial, because this
court (in response to Henry’s first judicial notice request) has already taken
notice of a more complete set of those transcripts that was filed in one of
Henry’s recent appeals.
                                        8
hurt Turner. Brewer testified that Oden shot Johnson. Brewer testified he
was familiar with both Johnson and Turner, although he had met Johnson
once and had not met Turner. He testified he would not have mistaken one
of them for the other. Henry’s brother Jeffrey testified he was in the car with
Brewer and Oden, and that Oden shot Johnson. Henry testified that, after he
was robbed, he discussed retaliating against Turner with his brother Jeffrey
and their cousin Jester. But they only discussed beating Turner up, not
shooting or killing him. Henry said he jokingly said to Brewer he would give
him some cocaine if he helped beat up Turner. In May 2010, the magistrate
judge issued a detailed decision recommending the denial of relief and finding
the new evidence supporting Henry’s innocence claim was not credible.
(Henry v. Marshall, supra, 2010 U.S. Dist. LEXIS 52192, at p. *81.) And in
September 2010, the federal district court adopted the magistrate judge’s
findings and recommendations in their entirety.
      Third, in October 2017—following the Legislature’s enactment in 2016
of an amendment to section 1473 adding new subdivision (b)(3), which
revised the applicable standard for showing entitlement to relief based on
“[n]ew evidence” that would have “more likely than not changed the outcome
at trial”—Henry filed a habeas petition in the Solano County Superior Court,
seeking relief based on newly discovered evidence (i.e., the evidence
developed in the proceedings discussed above).5 The superior court issued an
order to show cause and held an evidentiary hearing in December 2019. The
court considered Henry’s claim for relief in light of the amendment to


      5 This was the third petition for habeas corpus attacking his conviction
that Henry filed in the California courts. In 2013, Henry filed a habeas
petition in Solano County Superior Court, arguing that new evidence
developed at the 2009 federal hearing showed his actual innocence. The
court denied that petition as untimely. A second petition was denied in 2016
as a successive petition.

                                       9
section 1473 (effective January 1, 2017). Jeffrey testified that, after Henry
was robbed, there was only a discussion of beating Turner up, not shooting or
killing him. In addition, Jeffrey testified he was in the car with Brewer and
Oden, and that Oden fired the shots at Johnson. Henry also testified in the
evidentiary hearing held by the superior court. In part, he denied making
the statement to the police, “ ‘I hired Lee Brewer to kill Cedric Turner. He
. . . killed the wrong guy. I don’t understand why I am being charged.’ ”
      Another new piece of evidence, an enhanced audio recording of Jeffrey’s
interview by Detective Bawart and another detective in the investigation of
Johnson’s murder, emerged for the first time at the 2019 hearing. The
enhanced audio recording (which was enhanced by a forensic video and audio
analyst in 2019 at the request of Henry’s superior court habeas counsel) was
not considered in the trials of Henry’s accomplices or in the federal habeas
proceedings. On the recording, Jeffrey is asked what Brewer said when he
was told he shot the wrong man; in response, Jeffrey can be heard saying
that Brewer said Johnson “was talking a mile a minute and [] pulled out a
gun.” The transcript of the unenhanced version of the recording, which was
used to refresh Detective Bawart’s recollection when he testified at Henry’s
1986 trial, omits some of this language, and the statement that Johnson
“pulled out a gun” was not in evidence at the 1986 trial. Henry argues the
new evidence that Brewer said Johnson had a gun bolsters the view that
Brewer had an independent reason for shooting Johnson that had nothing to
do with an agreement between Brewer and Henry.
      On December 30, 2019, the superior court issued an order denying
relief. Like the federal district court, the superior court found in part that
Henry’s new evidence was not credible. Henry’s superior court habeas
counsel filed a notice of appeal in January 2020. This court dismissed that
appeal (No. A159396) because the superior court’s denial of habeas relief is

                                       10
not an appealable order. (People v. Henry (Sept. 18, 2020, A159396) [nonpub.
opn.].) On July 31, 2020, after appointment of appellate counsel, Henry filed
the original habeas proceeding that is now before us.
   C. The Claims Alleged in Henry’s Petition and Our Order
      To Show Cause of May 25, 2021
      Henry now alleges he is entitled to habeas relief based on “new
evidence” (mostly the evidence developed in the prior proceedings) and the
presentation of “false evidence” at his 1986 trial (a ground for relief not
raised in his prior habeas petitions). In the memorandum attached to his
petition, Henry states he is presenting the following eight claims:
      “(1) that [Henry] is entitled to relief based upon newly discovered
evidence that Oden, rather than Brewer, was the person who shot Johnson,
which is evidence that Johnson was not shot because [Henry] had hired
Brewer to shoot [Turner];
      “(2) that [Henry] is entitled to habeas corpus relief because false
evidence was introduced at [his] trial that it was Brewer who shot Johnson,
which supported the prosecution’s theory that [Henry] had hired Brewer to
shoot Turner but Brewer shot Johnson in the mistaken belief that Johnson
was Turner;
      “(3) that [Henry] is entitled to habeas corpus relief based upon newly
discovered evidence that Brewer was familiar with both Turner and Johnson
at the time of the shooting and therefore would not have mistaken Johnson
for Turner;
      “(4) that regardless of whether it was Brewer or Oden who shot
Johnson, [Henry] is entitled to habeas corpus relief based upon newly
discovered evidence that [Oden and Brewer each] had a reason to shoot
Johnson based upon Johnson’s statements and behavior at the scene of the
shooting, rather than an alleged agreement with [Henry] to commit the
shooting;
                                       11
      “(5) that [Henry] is entitled to habeas corpus relief based upon false
evidence that he had entered into an agreement to pay Brewer to shoot
[Turner];
      “(6) that [Henry] is entitled to habeas corpus relief based upon newly
discovered evidence that Oden believed Johnson had a gun, which gave Oden
a reason to shoot Johnson that had nothing to do with an alleged agreement
with [Henry];
      “(7) that [Henry] is entitled to habeas corpus relief based upon newly
discovered evidence that Brewer saw Johnson pull out a gun right before
Brewer shot Johnson, which gave Brewer his own reason to shoot Johnson—
rather than an agreement with [Henry]; [¶] and
      “(8) that [Henry] is entitled to habeas corpus relief based upon false
evidence that Brewer had only mentioned ‘talking a mile a minute’ before
Johnson was shot when Brewer also had stated that Johnson pulled out a
gun, which gave Brewer a reason to shoot Johnson that had nothing to do
with an alleged agreement with [Henry].”
      Our order to show cause, filed May 25, 2021, was limited to:
(1) Henry’s claims for relief based on newly discovered evidence under
section 1473, subdivision (b)(3); and (2) his claims for relief—on grounds of
both “false evidence” and “new evidence” (§ 1473, subds. (b)(1), (3))—based on
the enhanced audio recording that was admitted into evidence at the superior
court evidentiary hearing in 2019. We specifically stated that our order to
show cause “does not extend to the remaining ‘false evidence’ claims asserted
in the petition because those claims are untimely” and that “[a]side from the
claims that are the subject of [our] order to show cause, the petition is
denied.” Thus, claims 2 and 5—both “false evidence” claims that are not
based on the enhanced audio recording—are outside the scope of the order,
and relief on them has already been denied.

                                       12
                            III. DISCUSSION
      The claims in Henry’s petition that have not already been denied break
down into one of two categories. First, Henry pleads claims alleging a
variation on the theories that Oden, not Brewer, shot Johnson; that Brewer
could not have mistaken Johnson for Turner because he was familiar with
Johnson and Turner, and thus Brewer must have had his own reasons to
shoot Johnson; and that there was no murder for hire agreement between
Henry and Brewer. Second, Henry pleads claims alleging that Brewer was
motivated to shoot Johnson because of Johnson’s threatening behavior and
therefore Brewer did not carry out the shooting pursuant to any murder for
hire agreement.
   A. Claims Based on Evidence Other Than the Enhanced
      Audio Recording
      Falling in the first category are claims 1, 3, 4—in part (to the extent it
is premised on the allegation that Oden was the shooter)—and 6. As Henry
acknowledges in his petition, these claims all rest on evidence that surfaced
years ago in the trials of Henry’s alleged accomplices or in the federal habeas
proceeding. They all fail on one or both grounds that they are untimely (In re
Reno (2012) 55 Cal.4th 428, 460–463) or that they are not subject to
section 1473, subdivision (b)(3) because the statute covers only claims based
on evidence that is both “new” and “credible.”
      Here, we will defer to prior adverse credibility findings in previous
habeas proceedings. When a habeas claim comes to us in original
proceedings following a previous habeas proceeding on the same claim in the
superior court, we may defer to the findings of the superior court where those
findings turned on an assessment of credibility. “While our review of the
record is independent and ‘we may reach a different conclusion on an
independent examination of the evidence . . . even where the evidence is
conflicting’ [citation], any factual determinations made below ‘are entitled to
                                       13
great weight . . . when supported by the record, particularly with respect to
questions of or depending upon the credibility of witnesses the [superior
court] heard and observed.’ ” (In re Resendiz (2001) 25 Cal.4th 230, 249 (lead
opn. of Werdegar, J.).)6 We see no reason the same principle ought not to
apply to a prior determination made on habeas claims in federal court.
      The key witnesses supplying evidence that Oden, not Brewer, shot
Johnson, that there was no murder for hire agreement to kill Turner, and
that Brewer would not have mistaken Johnson for Turner, are Jeffrey,
Brewer, and Henry himself.7 The testimony proffered from each of these
three witnesses has repeatedly been found not credible in prior habeas
proceedings. (Henry v. Marshall, supra, 2010 U.S. Dist. LEXIS 52192, at
pp. *29–*50, *70–*72.) On the various occasions Jeffrey made statements to
the police and testified about the murder of Johnson, Jeffrey’s versions of
events were, to put it mildly, all over the lot. He initially told Detective
Bawart he was 90 feet away from the shooting and did not see it happen.
Then, at trial, he testified that he had lied about some issues in his police



      6 Justice Mosk concurred in the relevant portion of Justice Werdegar’s
lead opinion in Resendiz. (See In re Resendiz, supra, 25 Cal.4th at p. 255
(conc. & dis. opn. of Mosk, J.).)
      7  Henry cites and relies upon testimony given after his trial from
various others, including Charles Austin and Pamela Conyers, but we view
all of that testimony as “merely cumulative, corroborative, [or] collateral” to
the evidence that was presented at Henry’s trial. (§ 1473, subd. (b)(3)(B).)
None of it constitutes “new evidence” within the meaning of section 1473,
subdivision (b)(3). In addition, the federal magistrate judge found there were
problems with Conyers’s credibility because she recanted part of her prior
statement to an investigator (Henry v. Marshall, supra, 2010 U.S. Dist.
LEXIS 52192, at pp. *64–*65), and found credibility problems with Austin’s
testimony as well (id. at pp. *50–*53). The superior court similarly found
that “[t]he admitted transcripts of Pamela Conyers and Charles Austin add
little to this factual analysis and are not supported by the additional evidence
presented to this Court.”
                                         14
interview, that he was at the scene of the shooting, and that he saw Oden fire
the shots from the driver’s window of a blue car Brewer was driving. Then,
at Brewer’s trial, he testified he was in the backseat of the blue car when
Oden fired the shots.
      These are just some of the most glaring inconsistencies in Jeffrey’s
testimony about the circumstances of Johnson’s murder. There were a
number of others. (Henry v. Marshall, supra, 2010 U.S. Dist. LEXIS 52192,
at pp. *32–*40.) To explain all of these discrepancies, Henry argued that
Jeffrey, a youth of 16 at the time of the Johnson murder, was intimidated in
his police interview and did not want to identify Oden as the shooter due to
fear of retaliation. (Id. at p. *40.) But the magistrate judge found neither
explanation persuasive. (Id. at pp. *40–*42.) He summed up his assessment
of Jeffrey’s credibility as follows: “Not only [were] Jeffrey’s varying accounts
wildly inconsistent, and his memory repeatedly unreliable, his demeanor at
the evidentiary hearing was not at all convincing. He repeatedly stated that
he did not remember various details of the shooting, only to claim that he
remembered them once he had reviewed his previous testimony in which he
gave varying accounts. It was apparent that what he struggled to remember
was what he previously had said in prior testimony. The more probable
explanation for Jeffrey’s inability to recall who fired the gun is the account
that he first told the police; he was not in the car at the time and did not see
who did the shooting. Also, as [Henry’s] brother, Jeffrey clearly has a motive
for fabrication. The court finds that Jeffrey is not a credible witness.” (Id. at
pp. *45–*46.)
      Jeffrey testified again in the 2019 evidentiary hearing on Henry’s
subsequent habeas petition in superior court. There, the superior court found
that the evidence presented by Henry was “not, by and large, new evidence,”
and noted Jeffrey testified at Henry’s original trial. With respect to Jeffrey’s

                                       15
credibility, the court noted that the key witnesses (Henry, Jeffrey, and
Brewer) testified to inconsistent versions of events, and the magistrate judge
in the prior federal habeas proceeding found this evidence not credible. We,
too, will defer to the assessment of the magistrate judge as adopted by the
federal district court in 2010 that Jeffrey, who has a filial bias in favor of
Henry, is not believable. (Henry v. Marshall, supra, 2010 U.S. Dist. LEXIS
52192, at p. *46.)
      Brewer’s version of events also suffers from credibility problems. After
exercising his right to remain silent when Henry was tried, at his own trial,
and for many years thereafter, Brewer testified about the murder of Johnson
for the first and only time in the federal habeas evidentiary hearing in 2009.
There, he testified that Henry did not hire him, or offer him money or drugs,
to hurt or kill Turner; that Oden shot Johnson; that Brewer was familiar
with Turner and Johnson (although he did not know them well) and would
not have mistaken one for the other; that Jeffrey was in the car with Brewer
and Oden; that Brewer and Oden went to Jester’s house the day after the
shooting; and that Brewer did not see Henry there. The magistrate judge
found Brewer’s testimony was not credible because it contained internal
inconsistencies; because Brewer’s claim that he was never offered drugs to
beat up or kill anyone is inconsistent with Henry’s claim that he offered
Brewer drugs to beat up Turner; that Brewer has a motive to say Oden is the
shooter, to take blame off himself; and that Brewer was impeached by prior
felony convictions. (Henry v. Marshall, supra, 2010 U.S. Dist. LEXIS 52192,
at pp. *46–*50.) We will defer to the magistrate judge’s assessment of
Brewer’s credibility.
      Henry, for his part, exercised his privilege to remain silent at his own
trial, and eventually decided to testify about Johnson’s murder for the first
time at the federal evidentiary hearing. He testified that after being robbed

                                        16
the night before the murder, he discussed retaliating against Turner with
Jeffrey and Jester, but that they only discussed beating Turner up (not
shooting or killing him). He testified that he jokingly said to Brewer he
would give him some cocaine if he helped beat up Turner, but neither Henry
nor Brewer took the offer seriously. The magistrate judge did not make the
same type of detailed explicit credibility findings about Henry that he did
about Jeffrey and Brewer. But the magistrate judge did note that Henry
made highly incriminating statements to the police about having hired
Brewer to kill Turner, and to the extent he provided testimony attempting to
explain away these statements, the credibility of that testimony was
undercut by his inconsistent statements and by inconsistencies between his
and Brewer’s testimony. (Henry v. Marshall, supra, 2010 U.S. Dist. LEXIS
52192, at pp. *66–*72.)
      Henry testified again about Johnson’s murder in the evidentiary
hearing held by the superior court. There, he testified that after he was
robbed by Shellmon, he talked with Jester and Jeffrey about beating Turner
up, but not about shooting or killing him; in the late afternoon, Brewer and
Oden came by Jester’s house; in the presence of Brewer and others, Henry
“threw out” a statement that he would give a couple rocks of cocaine to
anyone who would help beat up Turner (“kick his ass”); there was no
discussion of shooting or killing Turner; no agreement was reached with
Brewer; later at the scene of the shooting, Henry saw the barrel of a gun
come out the passenger side of Brewer’s car, and shots were fired; and he was
not present at any meeting with Brewer the day after the shooting. Henry
specifically denied making the statement to the police (after the tape
recording was turned off), “ ‘I hired Lee Brewer to kill Cedric Turner. He . . .
killed the wrong guy. I don’t understand why I am being charged.’ ” Instead,
he testified that the police were speaking in hypotheticals and Henry asked:

                                       17
“ ‘How can I be guilty of murder if I hired Brewer and he shot somebody
else?’ ” As to his incriminating statements that were on the recording of his
interview, Henry said the police asked compound questions and he just
answered the last part; he did not intend to concede he hired Brewer to kill
Turner.
      As to Henry’s credibility, the superior court found that (1) he could
have testified at trial but chose not to; (2) his testimony in the 2019 hearing
was “inconsistent with his recorded interview with Detective Bawart
(notwithstanding admitted errors in the proffered transcript), his previous
testimony in 2009, and his own verified factual summary in support of his
writ”; (3) his 2019 testimony was also inconsistent with Jeffrey’s various
statements and testimony, and with Brewer’s testimony at the federal
hearing; (4) Henry presented much of the same evidence at the federal
hearing, and the federal magistrate judge found it not credible.
      None of Henry’s testimony in either of these two prior habeas
proceedings can be considered “new,” since he elected to withhold it at his
trial. And even if Henry’s testimony qualifies as “new” within the meaning of
section 1473, subdivision (b)(3)(B) when evaluated in the context of testimony
from others that does meet that standard, we agree with the assessments of
the magistrate judge and the superior court that Henry’s testimony conflicts
with his own prior statements, with his prior testimony, and with the
testimony of Jeffrey and of Brewer. (See Henry v. Marshall, supra, 2010 U.S.
Dist. LEXIS 52192, at pp. *70–*72.) In light of the inherently self-serving
bias Henry has, and giving great weight to the adverse credibility findings
against Henry by both the magistrate judge and the superior court, we find
his proffered testimony in this proceeding to be neither “new” nor “credible.”
(§ 1473, subd. (b)(3).)



                                       18
      Accordingly, we conclude that none of claims 1, 3, 6, or 4 (to the extent
it alleges Oden was the shooter) is covered by section 1473, subdivision (b)(3)
and that, insofar as those claims are based on a request for habeas relief
outside of that particular statutory subdivision, they are untimely. All that
remains are the claims alleging that, based on the enhanced audio recording
Henry alleges was unavailable to him prior to 2019, Brewer shot Johnson
because of Johnson’s belligerent conduct, not pursuant to a murder for hire
agreement (claims 7 and 8 and that portion of claim 4 premised on the
allegation that Brewer was the shooter). We now turn to those claims.
   B. Claims Based on the Enhanced Audio Recording
      We asked the parties to submit supplemental briefing on the question
whether Henry’s claims based on the enhanced audio recording are timely.
Having reviewed the parties’ submissions, we shall assume arguendo that
these claims are timely and proceed to resolve all of them on the merits.
      Claim 7 and the portion of claim 4 that we consider here are newly
discovered evidence claims, while claim 8 is a false evidence claim. The
applicable legal standards governing these two types of claims are different.
Habeas corpus relief based on newly discovered evidence may be granted
when “[n]ew evidence exists that is credible, material, presented without
substantial delay, and of such decisive force and value that it would have
more likely than not changed the outcome at trial.” (§ 1473, subd. (b)(3)(A);
In re Masters (2019) 7 Cal.5th 1054, 1081 (Masters).) The statute defines
“ ‘new evidence’ ” to mean “evidence that has been discovered after trial, that
could not have been discovered prior to trial by the exercise of due diligence,
and is admissible and not merely cumulative, corroborative, collateral, or
impeaching.” (§ 1473, subd. (b)(3)(B).) Prior to the 2016 legislation (effective
January 1, 2017) that added these provisions to section 1473 (Stats. 2016,
ch. 785, § 1), the standard for relief based on newly discovered evidence was

                                       19
more stringent. “[A] habeas corpus petitioner proceeding on this ground had
to show the new evidence pointed ‘ “unerringly to innocence” ’ and
‘undermine[d] the entire case of the prosecution.’ (In re Hall (1981) 30 Cal.3d
408, 423.) That former standard required a petitioner to conclusively
establish innocence. (Ibid.)” (In re Sagin (2019) 39 Cal.App.5th 570, 579.)
      A different standard applies to claim 8, the false evidence claim. A
1975 amendment to Penal Code section 1473 set forth in substance the
current standard for false evidence claims, providing that habeas relief is
available if “[f]alse evidence that is substantially material or probative on the
issue of guilt or punishment was introduced against a person at a hearing or
trial relating to the person’s incarceration.” (§ 1473, subd. (b)(1), italics
added; see In re Wright (1978) 78 Cal.App.3d 788, 807–808.) “The remedial
purpose of the statute is to afford the petitioner relief if the ‘false evidence
[was] of such significance that it may have affected the outcome of the trial
. . . .’ ” (In re Richards (2016) 63 Cal.4th 291, 312.) “ ‘Determining that the
evidence was false clears the first hurdle to relief. “The statute and the prior
decisions applying section 1473 make clear that once a defendant shows that
false evidence was admitted at trial, relief is available under section 1473 as
long as the false evidence was ‘material.’ ” [Citation.] Materiality is shown if
there is a reasonable probability the result would have been different without
the false evidence.’ [Citation.] ‘This required showing of prejudice is the
same as the reasonably probable test for state law error established under
People v. Watson (1956) 46 Cal.2d 818, 836. [Citation.] We make such a
determination based on the totality of the relevant circumstances.’ ”
(Masters, supra, 7 Cal.5th at p. 1078.)
      We need not delve into subtle differences between these two standards
because Henry cannot meet the prejudice element of either one. The question
here is whether we are prepared to say Jeffrey’s unsworn statement to

                                        20
Detective Bawart that Brewer said Johnson pulled out a gun is “of such
decisive force and value that it would have more likely than not changed the
outcome at trial” (§ 1473, subd. (b)(3)(A)), or that it was “ ‘ “ ‘material’ ” ’ ” in
the sense that, in the totality of the circumstances without the allegedly false
evidence (i.e., the allegedly incomplete description of Brewer’s statement that
was in evidence at trial), “ ‘there is a reasonable probability the result would
have been different’ ” (Masters, supra, 7 Cal.5th at p. 1078). For two reasons,
we think not.
      First, because Jeffrey is the only witness who is alleged to have said
anything about Brewer believing Johnson pulled a gun, the credibility of his
statement on this point is bound up with Jeffrey’s credibility in general, and
in our view Jeffrey is the least believable of any witness Henry relies upon.
When Brewer finally testified about the murder of Johnson, not even he said
that Johnson engaged in the provocative act of pulling a gun. Brewer’s
version of what happened was simply that Oden shot Johnson. Brewer gave
no explanation for why Oden killed Johnson; he just laid the blame on Oden,
and denied being party to any murder for hire agreement. There was
evidence at trial—corroborated by Henry’s statements to police—of a quid pro
quo agreement between Henry and Brewer to harm Turner. There was also
strong evidence of conduct by Brewer both before the shooting (arming
himself with a rifle and driving to the location where Turner was) and in its
aftermath (trying to collect for what he had done) showing that the object of
the agreement was to do more than administer a beating. The evidence at
trial also included testimony from Jeffrey that 15–20 minutes before the
shooting he, Jeffrey, saw Johnson in possession of a chrome gun, that the gun
was tucked in Johnson’s rear waistband, and that Johnson pulled it out of his
waistband and then stuck it back in. Jeffrey’s belief that Johnson had a gun
well before the shooting obviously proves little or nothing about what Brewer

                                          21
saw or was thinking when the shooting took place. We think it implausible
that any rational juror would accept a double hearsay statement in which
Jeffrey attributes to Brewer a belief about Johnson pulling a gun just before
being shot—an observation no witness testifying from personal knowledge,
including Jeffrey himself, ever made—and then rely on that sliver of hearsay
to justify the conclusion that Brewer shot Johnson for his own reasons rather
than by mistake in the course of executing his assigned task.
      Second, the nature of the “proof ” Henry now relies upon must be kept
in mind. We are dealing with an unsworn interview statement that, at
Henry’s trial, the prosecutor used in an effort to refresh Detective Bawart’s
recollection of hearsay statements allegedly made by Brewer. After Detective
Bawart reviewed the specific portion of the statement that mentions the word
“guns,” his memory of what Jeffrey said in the interview about Brewer’s
statements did not include anything about “guns.” (He recalled the part
about “talking a mile a minute” but nothing about “guns.”) Henry’s counsel
never tried to offer the transcript itself into evidence, presumably because it
included many statements that inculpated Henry in various ways, including
Jeffrey’s admission that he believed there was a quid pro quo agreement with
Brewer (although he denied being present when it was reached), that Henry
was present when Brewer came to collect the next day, that Henry offered to
pay a discounted amount ($100) for the botched attempt at murder, and that
Henry brought guns to the confrontation with Turner. The idea that, had the
transcript been more complete, Detective Bawart’s recollection would have
been any clearer, or that competent defense counsel would have offered the
enhanced transcript into evidence, is sheer speculation. And in any event,
Henry presented expert testimony and argued from it that Turner was not in
Brewer’s line of fire when Johnson was shot, and thus that Johnson—who
suffered multiple gunshot wounds—must have been shot intentionally for

                                       22
some reason other than an attempt to murder Turner. In the absence of
corroborating testimony from Brewer himself about what was going through
his mind, Jeffrey’s hearsay statement that Brewer said Johnson pulled out a
gun is attenuated proof of intent at best and adds very little to the physical
evidence Henry’s counsel already had available to rely upon in closing at
trial.
         Henry has pointed to none of the traditional indicia suggesting that, in
convicting him, his jury saw his case as close (e.g., split verdict, lengthy
deliberations, reported impasse, questions to the trial judge suggesting it was
struggling with the issue of transferred intent). We acknowledge and find it
understandable that from his perspective as an LWOP defendant, having
seen Brewer succeed in convincing a later jury to return a second degree
murder verdict with no finding of personal use of a firearm, Henry may be
convinced he, too, could have been more persuasive in arguing Brewer’s
intent and role in the murder of Johnson. But we are not empowered to
equalize the results coperpetrators obtain from separate juries on different
occasions and different records. In this proceeding, we are focused on Henry’s
jury, Henry’s trial record, and whether there is reason to believe the
enhanced audio recording Henry relies upon in his claims 7, 8 and 4 (to the
extent premised upon Brewer as the shooter) would have brought about a
better result for him had that piece of evidence been a part of Henry’s trial
record. All in all, we must say no. The enhanced audio recording is not
“[n]ew” evidence of such “decisive force and value that it would have more
likely than not changed the outcome at trial.” (§ 1473, subd. (b)(3)(A).) Nor
is it material in the sense there is a reasonable probability the result would
have been different had the enhancement been available at trial. (Masters,
supra, 7 Cal.5th at p. 1078.)



                                         23
                           IV. DISPOSITION
      The petition for a writ of habeas corpus is denied.

                                                 STREETER, Acting P. J.

WE CONCUR:

TUCHER, J.*
BROWN, J.




      *Presiding Justice of the Court of Appeal, First Appellate District,
Division Three, sitting by assignment pursuant to article VI, section 6 of the
California Constitution.
                                      24